Citation Nr: 1140456	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims his bilateral knee pain began during basic training in the military.  He further claims he was even exempt from physical training while stationed in Korea because of his knees and was hospitalized for knee pain in 1973 at the Fort Carson Army Hospital in Colorado.

The RO attempted to obtain the records directly from Fort Carson Army Hospital, but the records were no longer located there.  Rather, the Hospital administrator suggested the RO attempt to get the records from the National Personnel Records Center (NPRC).  The RO did not make further attempts to locate these hospitalization records because service treatment records were already in the claims file.  The Board notes, however, hospitalization records are separately stored at the NPRC and, therefore, the RO should make further efforts to contact the NPRC specifically for these identified hospitalization records.  38 C.F.R. § 3.159(c) (2011).  

The Board further notes attempts should be made to obtain the Veteran's personnel records in efforts to confirm the Veteran's claimed exemptions from physical training due to his knees. 

The Veteran moved around a lot since his separation from the military, to include Georgia, Illinois, Arkansas, Mississippi, and Texas.  The RO has made efforts to obtain identified VA outpatient treatment records from these various locations and also obtained medical records from the Social Security Administration (SSA) in association with his disability award from the SSA.  Most recently, however, the Veteran requested the VA to obtain his VA outpatient treatment records from the VAMC in Dallas, Texas from 2007 to the present.  The claims folder does not contain VA outpatient treatment records for the Veteran from any facility beyond 2007.  

VA records, to include military records, are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should take additional steps to obtain these identified records and ensure the file is complete.  

The Board further finds that a medical examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been diagnosed with osteoarthritis of the bilateral knees and, indeed, underwent total knee arthroplasty in 2003 (for the right knee) and 2004 (for the left knee).  The available service treatment records do not confirm any in-service complaints, treatment or diagnoses of bilateral knee disorders or special exemptions because of knee pain; however, he is competent to describe his in-service symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In light of the Veteran's statements as well as the possibility of missing treatment records, the Board concludes a VA examination is necessary to make a decision on this claim.  Corrective action is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private medical providers that may contain relevant treatment records; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  The RO should also obtain the Veteran's medical records for treatment from the VA Medical Center in Dallas, Texas from 2007 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Ask the NPRC (and any other appropriate agency) to provide the Veteran's personnel records and hospitalization records for his claimed 1973 (specifically April 1973 to June 1973) hospitalization at the Evans Army Community Hospital.  

3.  After completion of the foregoing, to the extent available, the Veteran should be scheduled for an orthopedic VA examination to determine the current nature and likely etiology of any diagnosed bilateral knee.  

The claims folder must be made available to the examiner for review as part of the examination.  .

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed knee disability had its onset during active service or is related to any in-service disease or injury. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

